                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ANTHONY JOSEPH PAUL,                      )
                                          )
                    Petitioner,           )                  8:18CV595
                                          )
             v.                           )
                                          )
U.S. CUSTOMES IMMIGRATION,                )                   ORDER
                                          )
                    Respondent.           )
                                          )


       Petitioner filed a Petition for Writ of Habeas Corpus (Filing No. 1) and a
Motion for Leave to Proceed in Forma Pauperis (Filing No. 2). Habeas corpus cases
attacking the legality of a person’s confinement require the payment of a $5.00 filing
fee. 28 U.S.C. § 1914(a). However, after considering Petitioner’s financial status as
shown in the records of this court (see inmate trust account statement at Filing No. 5),
leave to proceed in forma pauperis will be granted and Petitioner is relieved from
paying the filing fee. See 28 U.S.C. § 1915(a)(1).

       IT IS THEREFORE ORDERED that: Petitioner’s Motion for Leave to Proceed
in Forma Pauperis (Filing No. 2) is granted. The next step in this case is for the court
to conduct a preliminary review of the habeas corpus petition in accordance with Rule
4 of the Rules Governing Section 2254 cases. The court will conduct this review in
its normal course of business.

      DATED this 10th day of January, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
